             Case 8:19-bk-12516-TA                   Doc 337 Filed 01/31/20 Entered 01/31/20 13:37:43                                          Desc
                                                      Main Document     Page 1 of 6




    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
    Email Address
Christopher R. Dryden, Esq. (SBN 234476)
R. Michael Ghilezan, Esq. (SBN 282340)
Joshua Herdon, Esq. (SBN 244106)
GLOBAL LEGAL LAW FIRM
380 Stevens Avenue, Suite 311
Solana Beach, California 92075
Tel.: (888) 846-8901
Fax: (888) 846-8902
Email: mghilezan@attorneygl.com
Email: cdryden@attorneygl.com

    D     Individual appearing without an attorney
    l8l   Attorney for: William Harter, Monica Harter and Help

                                              UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA- SANTA ANA DIVISION

    In re:                                                                        CASE NO.: 8:19-bk-12516-TA
ULTIMATE BRANDS,                                                                  CHAPTER: 7



                                                                             NOTICE OF LODGMENT OF ORDER IN
                                                                             BANKRUPTCY CASE RE: (title of motion 1):
                                                                             Motion to Ai;rnrove Sale of All Interest of the
                                                                             Estate in Certain Assets to the Unofficial
                                                                   Debtor(s) Committe   of Ultimate Brands Franchisees


PLEASE TAKE NOTE that the order titled ORDER GRANTING TRUSTEE'S SALE MOTION AND (1) AUTHORIZING SALE
(Al OUTSIDE THE ORDINARY COURSE OF BUSINESS : (Bl FREE AND CLEAR OF LIENS, CLAIMS, AND
ENCUMBRANCES· /2) DETERMINING THE BUYER AS A GOOD FAITH PURCHASER UNDER 11 U.S.C. § 363/M)·
was lodged on (dale) 01(31/2020        and is attached. This order relates to the motion which is docket number247 .




1
    Please abbreviate if title cannot fit into text field.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:19-bk-12516-TA         Doc 337 Filed 01/31/20 Entered 01/31/20 13:37:43               Desc
                               Main Document     Page 2 of 6


   GLOBAL LEGAL LAW FIRM
 1 R. Michael Ghilezan, SBN 282340
   Joshua J. Herndon, SBN 244106
 2 380 Stevens Avenue, Suite 311
   Solana Beach, California 92075
 3 Tel.:    (888) 846-8901
   Fax:     (888) 846-8902
 4 Email: mghilezan@attorneygl.com
          jherndon@attorneygl.com
 5
     Attorneys for Creditors
 6   WILLIAM HARTER, MONICA HARTER and HELP
     THE ONE, INC.
 7

 8                             UNITED STATES BANKRUPTCY COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIDVISION
10   In re                                             )   Case No. 8:19-bk-125156-TA
                                                       )
11                                                     )
     ULTIMATE BRANDS, INC.,                                ORDER GRANTING TRUSTEE’S
                                                       )
12                                                     )   SALE MOTION AND (1)
                                                       )   AUTHORIZING SALE (A) OUTSIDE
13                      Debtor.                        )   THE ORDINARY COURSE OF
                                                       )
14                                                     )   BUSINESS; (B) FREE AND CLEAR
                                                       )   OF LIENS, CLAIMS, AND
15                                                     )   ENCUMBRANCES; (2)
                                                       )
16                                                     )   DETERMINING THE BUYER AS A
                                                       )   GOOD FAITH PURCHASER
17                                                     )   UNDER 11 U.S.C. § 363(M); AND (3)
                                                       )
18                                                     )   WAIVING THE 14- DAY STAY OF
                                                       )   FRBP 6004
19                                                     )
                                                       )   [Motion - Docket No. 247]
20                                                     )
                                                       )   Final Sale Hearing
21                                                     )   Date: January 7, 2020
                                                       )
22                                                     )   Time: 11:00 a.m.
                                                       )   Ctrm: 5B
23                                                     )   Location: United States Bankruptcy Court
                                                       )   411 West Fourth Street, Santa Ana, CA 92701-
24                                                     )   4593
                                                       )
25                                                     )
26           The motion for order: (1) authorizing sale of substantially all of debtor’s assets subject to
27   overbid (A) outside the ordinary course of business; (B) free and clear of liens, claims, and
28   encumbrances; (C) for determination of good faith purchaser under 11 U.S.C. § 363(m); and (D)
                                                   1
                                  ORDER GRANTING TRUSTEE’S SALE MOTION
Case 8:19-bk-12516-TA             Doc 337 Filed 01/31/20 Entered 01/31/20 13:37:43                  Desc
                                   Main Document     Page 3 of 6



 1   waiver of the 14-day stay periods set forth in Bankruptcy Rule 6004(h) (“Motion”), 1 filed by

 2   RICHARD A. MARSHACK (“Trustee”), solely in his capacity as the chapter 7 trustee of the

 3   bankruptcy estate (“Estate”) of Ultimate Brands, Inc. (“Debtor”), as the seller (“Seller”), on

 4   November 26, 2019, as Docket No. 247, and as modified by the Trustee’s supplemental reply filed

 5   on December 10, 2019, as Docket No. 272 and the asset purchase agreement (“APA”) attached

 6   thereto, identifying the Unofficial Committee of Ultimate Brands Franchisees Cooperative Trust as

 7   Exhibit "2" thereto (“Buyer”) as the buyer. Based on the two notices of sale filed by the Trustee, as

 8   Docket Nos. 249 and 276 and the proofs of service attached thereto, the Court finds that adequate
 9   notice of the Motion and the sale has been given.
10             The Court conducted an initial hearing on the Motion on December 17, 2019, and a continued
11   hearing on January 7, 2020, the Honorable Theodor C. Albert, United States Bankruptcy Judge,
12   presiding. Appearances at the hearings were as noted on the record.
13             After consideration of all of the pleadings, oppositions, replies, declarations, evidentiary
14   objections, stipulations, and supplemental briefing filed in connection with the Motion, for the reasons
15   stated in the Court’s tentative ruling on the Motion attached as Exhibit “1” and as stated on the record,
16   the Court has found good cause to approve the Motion and the relief requested therein.
17             Good cause appearing, IT IS ORDERED that:
18             1. The Motion is granted and the Trustee’s proposed sale of all assets listed in Schedule A to

19   the APA (the "Purchased Assets") (as defined in the APA) to the Buyer is approved outside the

20   ordinary course of business.

21             2. The sale of all right, title, and interest of the Estate in the Purchased Assets is only to the

22   extent of the Debtor's interests in such assets, and shall be “as-is” and “where-is” with all faults and

23   without representation or warranty as to the Purchased Assets except for Trustee’s warranty and

24   representation that he has not previously conveyed any of the Purchased Assets.

25             3. The APA which is attached to this Order as Exhibit “2” is approved; 2

26

27
     1
         All terms not defined in this order are used as they are defined in the Motion.
28
     2
         If any provision of this order conflicts or is inconsistent with the APA, this Order shall control.
                                                     2
                                    ORDER GRANTING TRUSTEE’S SALE MOTION
Case 8:19-bk-12516-TA          Doc 337 Filed 01/31/20 Entered 01/31/20 13:37:43                   Desc
                                Main Document     Page 4 of 6



 1          4. The Cash Payment of $155,000 is property of the Estate and constitutes sale proceeds

 2   subject to 660 BVD’s lien and this Court’s order approving the stipulation between the Trustee and

 3   660 BVD, entered as Docket No. 307;

 4          5. The Purchased Assets are sold free and clear of all claims, liens, interests, and

 5   encumbrances pursuant to 11 U.S.C. § 363(f), including specifically the lien held by 660 BVD;

 6          6. Except for 660 BVD, no other party has proven the validity, priority, or extent of any other

 7   interest in the Purchased Assets for such interest to attach to the proceeds of sale. However, to the

 8   extent that creditors William Harter, Monica Harter, Help the One, Inc., Michael John Patterson and
 9   Wheatstrong Enterprises (collectively, “Objecting Creditors”) have any claims, liens, or interests to
10   the assets that are the subject of the instant sale, such claims, liens, or interests may attach to the
11   proceeds of sale subject to further court order;
12          7. No aspect of this order nor the holding of Moore v. Bay regarding the ownership of
13   fraudulent transfer claims shall in any way affect any right of Objecting Creditors to pursue non-
14   debtor third parties, including to contest non-debtor Ultimate Franchises, Inc.’s alleged pre-petition
15   assignment to the Debtor of its rights and interests (including the right to collect franchise fees) in
16   various franchise agreements;
17          8. The contingent compromise of claims provided in the APA is approved, as detailed in a
18   separate order of this Court;

19          9. The Buyer is deemed to have the protections of a good faith purchaser under 11 U.S.C. §

20   363(m);

21          10. The 14-day stay on the effectiveness of this order pursuant to Rule 6004(h) of the Federal

22   Rules of Bankruptcy Procedure is waived; and

23          11. This Court retains jurisdiction: (a) to interpret, enforce, and implement the terms and

24   provisions of this sale; and (b) to resolve any disputes arising under or related to this order.

25                                                      ###

26

27

28

                                                   3
                                  ORDER GRANTING TRUSTEE’S SALE MOTION
1/31/2020    Case 8:19-bk-12516-TA                           Doc 337 Filed  01/31/20
                                                                         Lodged            Entered
                                                                                Order Upload (L.O.U) 01/31/20 13:37:43    Desc
                                                              Main Document        Page 5 of 6

                                              Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                                 Friday, January 31, 2020




     Upload Again




   C O N F I R M AT I O N :

    Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
   ( 10125519.docx )
      A new order has been added




             Office: Santa Ana
             C a s e Ti t l e : U l t i m a t e B r a n d s I n c
             Case Number: 19-12516
             J u d g e I n i t i a l : TA
             C a s e Ty p e : b k ( B a n k r u p t c y )
             Document Number: 247
             On Date: 01/31/2020 @ 01:26 PM


   Please print                this confirmation for future reference.



   T h a n k Yo u !

   United States Bankruptcy Court, Central District of California
   Edward R. Roybal Federal Building and Courthouse
   255 East Temple Street, Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=3730365-19231-455686495526482.773886851285263&cmCaseType=bk&c…        1/1
      Case 8:19-bk-12516-TA                   Doc 337 Filed 01/31/20 Entered 01/31/20 13:37:43                                          Desc
                                               Main Document     Page 6 of 6




                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 380 Stevens Ave Suite 311, Solana Beach, CA 92075


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING {NEFl: Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   01/31/2020      , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                     ~ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date)                 01/31/2020      , I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
  MAIL REDIRECTED TO TRUSTEE 08/13/19
  DEBTOR
  ULTIMATE BRANDS INC
  30821 SEMINOLE PL. LAGUNA NIGUEL, CA 92677
                                                                                     D    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 01/31/2020          , I served
the following persons and/or entities by personal delivery, overnight mail service, or {for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  The Honorable Theodor C. Albert - via personal delivery
  PRESIDING JUDGE'S COPY
  United States Bankruptcy Court
  Central District of California
                                                                                     D Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/31/2020            PERLA D. CUEVAS                                                        Isl Perla D. Cuevas
Date                      Printed Name                                                        Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page2                          F 9021-1.2.BK.NOTICE.LODGMENT
